DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 7/20/2022.
Claims 1-2, 4-9, 11-16, 19-22 are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-9, 11-16, 19-22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, the claimed subject matter as recited in Claims 1, 8, and 15, as a computer-implemented method for automatically ranking and routing data quality remediation tasks, the computer-implemented method comprising: analyzing, by one or more processors, a data set ingested by a repository to produce a set of data quality problems; computing, by the one or more processors, a score for each data quality problem of the set of data quality problems as a function of a relevance of each data quality problem and an expected cost of resolution of each data quality problem, wherein the score is used to rank the set of data quality problems by the importance of resolution of each data quality problem, and wherein the expected cost of resolution for each data quality problem is predicted using a machine-learning model, trained on historical data of past data quality problem resolutions, that is a function of the data set and characteristics of a respective data quality problem; identifying, by the one or more processors, a route to send each data quality problem of the set of data quality problems based on a backlog of each steward of the set of stewards, wherein each data quality problem is routed to a steward of the set of stewards to resolve the respective data quality problem; and exporting, by the one or more processors, each data quality problem according to the respective score and the respective route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesner et al. 10970414 related to automatic detection and protection of personally identifiable information.
Olsen et al 20140114709 related to asset data model for recurring revenue asset management.
Bagchi et al. 20070198312 related to data quality management using business process modeling.
Iordanov et al. 20030167454 related to method and system for providing metacognitive processing for simulating cognitive.
Nefedov 20190220695 related to clustering and tagging engine for use in product support systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 31, 2022